DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The claims are rejected as follows:
Claims 1 and 11 are rejected under 35 U.S.C. 103 as being obvious over Patil et al., US 2020/0179855 A1 (“Patil”) in view of Toyoshima, US 6,485,538 B1 (“Toyoshima”). 
Claims 2 and 7–8 are rejected under 35 U.S.C. 103 as being obvious over Patil in view of Toyoshima and Dong et al., CN 103851697 A (“Dong”)1.
Claims 3–4 and 10 are rejected under 35 U.S.C. 103 as being obvious over Patil in view of Toyoshima, Dong and Akita et al., JP 11 276835 A (“Akita”)2.
Claims 5–6 are rejected under 35 U.S.C. 103 as being obvious over Patil in view of Toyoshima, Dong, Akita and Baseotto et al., WO 2008/045325 A2 (“Baseotto”). 
Claim 9 is rejected under 35 U.S.C. 103 as being obvious over Patil in view of Toyoshima, Dong and Liu et al., CN 206545979 U (“Liu”)3. 
Regarding claim 1:
It is noted here that the term “frame-shaped” is interpreted as a rigid structure that surrounds or encloses something such as a door or window, because the instant disclosure does not have a specific definition of the term “frame-shaped.” 
Patil discloses the claimed limitation of an air-temperature and air-purification control system (Patil’s HVAC unit 12) comprising: a housing (cabinet 24) comprising an air inlet (Patil discloses that fans 32 draws air from the environment through the heat exchanger 28, therefore, the inlets are located on the heat exchanger 28).  Id. at Fig. 2, [0025]–[0026].  Patil also discloses a coil unit (heat exchanger 28) inside the housing 24. Id. at Fig. 2, [0026]. 

    PNG
    media_image1.png
    541
    606
    media_image1.png
    Greyscale

Patil also discloses the claimed limitation of a fan (Patil’s fan 32) inside the housing 24. Patil Fig. 2, [0027]. The fan 32 is operable to pull air through the air inlet (located on heat exchanger 28) and across the coil unit 28. Id. 
While Patil fails to discloses a purification unit disposed on the air intake side of the heat exchanger 28, Patil discloses a purification unit (filters 38, details are provided with embodiment of adjustable filter assembly 100) that may be disposed on the air intake side of the heat exchanger 30 to prevent contaminants from contacting the heat exchanger 30. Id. at Fig. 2, [0027] and [0041]. It would have been obvious to include a purification unit 38/100 at the air intake side of heat exchanger 28 to prevent contaminants from contacting the heat exchanger 28. With this modification, the air purification unit 38/100 would be located adjacent the air inlet on heat exchanger 28 for filtering air. 
Furthermore, Patil discloses the claimed limitation of that the purification unit 38/100 comprises a foldable filter cartridge holder (Patil’s retainers 110) having a plurality of frame-shaped filter cartridge holder segments (engagers 112 is frame, because it is a rigid structure that surrounds the filter 114). Patil Fig. 5, [0042]. Patil discloses that the purification unit 110 has an active state in which the foldable cartridge holder 110 is in a first folded state (i.e., V shaped operating configuration 104). Id. at Fig. 5, [0041]. Patil discloses that the purification unit 100 having an idle state in which the foldable cartridge holder is in a second folded state (Patil’s adjustable filter assembly 100 is movable, expandable, and/or collapsible between various operation conditions, when the filter assembly 100 is collapsed with an operating angle 150 near 0, Patil’s adjustable filter assembly 100 would be in the ‘idle state’). Id. at Fig. 7, [0049]. 
However, Patil does not explicitly disclose that each of the plurality of frame-shaped filter cartridge holder segments 112 is operable to frame and detachably fix at least one of a plurality of filter cartridges (filter 114).
Both Patil and Toyoshima are directed to air-conditioning filters that can be installed in a building. Toyoshima Fig. 1, col. 1, ll. 4–6. Additionally, Toyoshima discloses a similar V-shape configuration of Patil. Id. at Fig. 1. Toyoshima discloses that its air-conditioning air filter comprises a main box 1 and a plurality of filter bodies 2. Id. at Figs. 1–2, col. 3, ll. 36–38. Toyoshima discloses that each filter body 2 comprises a filter element 10 surrounded by a rectangular frame-like filter frame 9. Id. at Figs. 3–4, col. 3, ll. 45–47. Toyoshima discloses that the filter bodies 2 are attached into main box 1 to be insertable and detachable. Id. at Figs. 1–6, col. 4, ll. 28–37. Toyoshima further discloses that such design provides an air-conditioning air filter in which cleaning or washing, or replacement of only a filter body configured by a filter element and a filter frame can be performed, so as to realize the saving in resources, the reduction in garbage, and the reduction in cost. Id. at col. 1, ll. 52–60. It would have been obvious for Patil’s filter cartridge 114 to be detachable/insertable to the filter cartridge holder segments 110 the same way as disclosed by Toyoshima for the benefits disclosed above. 

    PNG
    media_image2.png
    553
    720
    media_image2.png
    Greyscale

Regarding claim 2:
Modified Patil does not disclose that the system according to claim 1, wherein the purification unit 38/100 further comprises a conveyor that is attached to and moves the foldable filter cartridge holder 110 to a place accessible to personnel.
Both Patil and Dong are directed to air conditioner with a housing 1, an inlet, a fan, a coil unit and a purification unit (high efficiency particle air filter 31 and panel 3). Dong annotated Fig. 1, ps. 1–2. Additionally, Dong discloses that its filter cartridge 31 is detachably fixed to a filter holder 3. Id.  Dong discloses that the purification unit 31, 3 comprises a conveyer (i.e., lowering or hoisting gear comprising motors 4, capstan winch 5 and strand cable 6) that is attached to the filter cartridge holder 3 and moves the filter cartridge 31 to a place accessible to personnel (as shown in Fig. 1). Id. at Fig. 1, p. 3. Dong disclsoes that its invention provides an air-conditioning device with liftable structure of shelving filter, which allows conveninetly fast disassembling. Id. at p. 2. It would have been obvious for Patil to include Dong’s converyer 4, 5, 6 and necessary attachments  for fast disassembling. 

    PNG
    media_image3.png
    537
    600
    media_image3.png
    Greyscale

Regarding claim 3:
Patil as modified does not explicitly disclose the system according to claim 2, wherein: the purifiation unit 38/100 further comprises an actuator operable to drive the foldable filter cartridge holder 110 to the first folded state 104 when the purification unit is in the active state; and drive the foldable filter cartridge holder 110 to the second folded state (where the filter assembly 100 is collapsed with an operating angle 150 near 0) when the purification unit 38/100 is the idle state; and the purification unit 38/100 in the idle state and the foldable filter cartridge holder 110 in the second folded state provide space for the air to enter the air inlet and bypass the plurality of filter cartridges.
Both Patil and Akita are directed to air conditioner comprising an air purification unit. Akita Fig. 17, [0003]. Akita’s air purification unit comprises a filter cartridge 153 fixed to a filter cartridge holder (pressing plate 154a and 154b) to change between an idle state (i.e., as shown in Fig. 17B) and a working state (i.e., as shown in Fig. 17A). Id. at Fig. 17, [0003]–[0004]. In the idle state, the filter cartridge 153 is oriented to follow an air path so that air bypasses the filter cartrige (i.e., as the filter 153 is open). Id. at Fig. 17B. In the working state, the filter cartridge 153 is oriented to cross the air path so that air passes through the filter cartridge (i.e., as the filter 153 is closed). Id. at Fig. 17A.  Akita also diclsoes the  use of an actuator (i.e.,belts 155, rollers 156a and 156b and motor 157) which drives the air purification unit to switch between the idle state and working state. Id. at Fig. 17, [0003]–[0004]. Akita also disclsoes its invention has the benefits of improving the air flow, preventing the air volume from bieng reduced unnecessarily and reducing the air conditiononig process. Id. at Fig. 17, [0004].  It would have been obvious to  include an actuator 155, 156a, 156b and 157 as disclosed by Akita to drive Patils adjustable filter 100 to switch between the first folded state 104 (active state/ working state) and the second folded state (idle state) because using an acutator to drive an adjustable fitler to switch between different states is recognized in the art. Additionally, simple substitution of one known element for another to obtain predictable results support a conclusion of obviousness. MPEP 2141(III)(B). 
Regarding claim 4:
Modified Patil discloses that the system according to claim 3, wherein a first pressure loss of the air that enters the air inlet and moves through the housing 24 when the foldable filter cartridge holder 110 is in the first folded state 104 is greater than a second pressure loss of the air that enters the air inlet and moves through the housing 24 when the foldable filter cartridge holder is in the second folded state (when the fitler are collapsed). The “first pressure loss” would be greater than the “second pressure loss” because in the first folded state, the Patil’s filter holder 104 is arranged in V-shaped, where the air has to flow through the fitler and therefore suffer from a pressure loss. On the other hand, in the second folded state, the filter is collasped and a person of ordinary skill in the art would understand that the filter would not cover the entire inlet area and therefore air would bypass the air filter of Patil, and the bypassed air would not suffer from a pressure loss as there is no filter (barrier) in the flow path. Therefore, the first pressure loss would be larger than the second pressure loss. 
Regarding claim 5:
Modified Patil does not disclose that the system according to claim 4, wherein the plurality of filter cartridges comprises: a first type of filter cartridge operable to perform a first type of air purification; and a second type of filter cartridge operable to perform a second type of air purification.
Both Patil and Baseotto are directed to an air cleaner assembly with V-shaped fitler arrangement. Baseotto Fig. 5, p. 5, ll. 14–15. Baseotto disclsoes an air cleaner housing 12 with a filter 14. Id. at Figs. 1–2, ll. 32–2. Baseotto further disclsoes that its filter cartridge 14 is replaceable from the housing. Id. at Figs. 1–2, ll. 10–16. Baseotto discloses that the V-shape filter 14 comprises a first separation filter member 50 and a second separation filter member 52. It would have been obvious for Patil’s purification unit 38/100 to comprises two type of fitler cartridges arranged in V-shaped as diclosed in Baseotto because such design is recognized in the air purification art as being suitable for V-shaped air purifiers. 
Regarding claim 6:
As discussed in claim 3, it would have been obvious to include an actuator 155, 156a, 156b and 157 as disclosed by Akita to drive Patils adjustable filter 100 to switch between the first folded state 104 (active state/ working state) and the second folded state (idle state) because using an acutator to drive an adjustable fitler to switch between different states is recognized in the art. 
With this modification, modified Patil discloses that the system according to claim 5, wherein: the purification unit 38/100 further comprises a guider (i.e., first guide rail 132a) extending in a horizontal direction (the direciton overlap with lateral axis 122). Patil Fig. 7, [0057] and [0058].  The actuator 155, 156a, 156b and 157 comprises a drive belt 155  and a driven block (i.e., 154a) driven by the drive belt 155 to move along the guider 132a of Patil. Akita Fig. 17, [0003]–[0004].
Regarding claim 7:
As discusssed in claim 2, it would have been obvious for Patil to include Dong’s converyer 4, 5, 6 and necessary attachments  for fast disassembling. Dong discloses that the conveyer 4, 5 and 6 is confired to be extendable through the air inlet 32 so that the filter cartrige holder 3 moves from an interior of the housing 2 to an exteior of the housing (i.e., as shown in Fig. 1). Dong Fig. 1, p. 1. 
Regarding claim 8:
It is noted here that the limitation of “downward” is not defined in the specification. The examiner is interpreting this term as a relative term. For example, a 3rd floor is downward of a 4th floor and upward of a 2nd floor. Therefore, lacking a clear reference object, the examiner is interpreting this term under the broadest reasonable interpretation, i.e., it could literally be any direction. 
Modified Patil discloses that the system according to claim 2, wherein the air inlet is configured to be open downward (as discussed above, lacking a refernce object, any direction could read on the claimed term ‘downward’), and the conveyer 4, 5, 6 as disclosed by Dong comprises a rope (Dong’s strand cable 6) connected to the foldable filter cartridge holder 110 of Patil, and a roller (Dong’s capstan winch 5) for winding and unwinding the rope 6. Dong Fig. 1, p. 3.
Regarding claim 9:
It is noted here that the term “up and down” is not defined in the specification. The examiner is interpreting this term as a relative term. For example, a 3rd floor is downward of a 4th floor and upward of a 2nd floor. Therefore, lacking a clear reference object, the examiner is interpreting this term under the broadest reasonable interpretation, i.e., it could literally be any direction. 
Modified Patil does not disclsoe that the system according to claim 2, wherein the conveyer comprises a scissor mechanism connected to the foldable filter cartridge holder, and the scissor mechanism controls the foldable filter cartridge holder to move up and down. 
Both Liu and modified Patil are directed to air purifying device. Liu Fig. 1, p. 1. Additionally, both Liu and modified Patil comprises converyor (i.e., Liu’s fixing frame 2 is two scissor telescopic structure) arranged in parallel to provide user with conveninence during disassembling and exhanging of filtering components. Liu Fig. 1, ps. 2–3. It would have been obviuos to replace Dong’s convery 4, 5, 6 with Liu’s scissor mechanism because simple substitution of one known element for another to obtain predictable results support a conclusion of obviousness. MPEP 2141(III)(B). 
Regarding claim 10:
Modified Patil discloses the system of claim 3, wherein: the purification unit 38/100 is located inside the housing 24 between the coil unit 28 and the air inlet. As discussed in claim 1, it would have been obivous to include an air purificaiton unit 38/100 upstream of coil unit 28 to prevent contaminants from contacting the coil unit (Patil’s heat exchanger 28), therefore, a person of ordinary skill in the art woud understand the the purification unit 38/100 would be located upstream the coil unit 28 to provide clean air to the coil unit 28. Additionally, the purification unit need to be located downstream the air inlet such that air entering the housing 24 could be purified. 
Modified Patil also diclsoes that the air purification system 38/100 further comprises: a human-machine interaction interface (i.e., thermostat located in resident 52). Patil Fig. 3, [0032]. Patil also dicloses a controller (i.e., system controller) in communication with the human-machine interaction interface (to maintain a desired temperature). Id.
Modified Patil does not disclose that the controller operates the foldable filter cartridge holder 110 of Patil to move via the conveyer of Dong or Akita’s actuator 155, 156a, 156b and 157. 
However, Dong discloses that the air purification system comprises a controller (i.e., control means 12) in communication with thehuman-machine interaction interface (i.e., the interface where the user adjust the area of the filter for complicated and fine air-conditioning control). Dong Fig. 1, [0042]. The controller 12 operates the filter cartridge holder to move via the conveyer 4, 5, 6. Dong Fig. 1, p. 2. 
Additionally, Akita discloses the use a controller 11 to control the motor 157 of an actuator 155, 156a and 156b. Akita Fig. 7,  [0037].
It would have been obvious to integrate Dong and Akita’s control system into modified Patil such that the movement of Dong’s conveyer and Akita’s acturor could be controlled when retrofitted in Patil. With this modification, Patil’s user interface would be communicating with the retrofited controller to control the entire system of modified Patil as Patil discloses the communication between user interface and a controller. 
Regarding Claim 11:
As dicussed in claim 1, modified Patil discloses the claimed limitation of that  the system according to claim 1, wherein each of the plurality of frame-shaped filter cartridge holder segments 112 of Patil comprises a drawer-type frame-shaped structure (similar to guide rail 15/16 of Toyoshima) having a plurality of drawer slots (the slots formed between rails 15, 16) each operable to hold one of the plurality of filter cartridges 114 of Patil. Toyoshima Figs. 2 and 5, col. 4, ll. 38–48. 
Claim Rejections - 35 USC § 103
The claims are rejected as follows:
Claim 1 is rejected under 35 U.S.C. 103 as being obvious over Tadaaki et al., JP S60–194222 U (“Tadaaki”)4 in view of Patil. 
Regarding Claim 1:
Tadaaki discloses the claimed limittation of that an air-temperature and air-purification control system (Tadaaki’s air harmony machine 5). Tadaaki Fig. 3, p. 1. Tadaaki discloses the claimed limitation of a housing (the case of Tdaaki’s air harmony machine 5) comprising an air inlet (air suction port 6). Id. Tadaaki’s air harmony machine 5 also comprises a coil unit (heat exchanger 8) inside the housing of mahcine 5. Id.
Tadaaki also diclsoses the claimed limitation of that a fan (Tadaaki’s fan 9) inside the housing of Tadaaki’s air harmony machine 5. Tadaaki Fig. 3, p. 1. The fan  9 is operable to pull air through the air inlet 6 and across the coil unit 8. Id.
Tadaaki also diccloses the claimed limitation of that a purification unit (Tadaaki’s filter 11) located adjacent the air inlet 6 for filtering air. Tadaaki Fig. 3, p. 1. Tadaaki also disclsoes a filter cartrdige holder (frame body 16) having a plurality of frame-shaped filter cartridge holder segments (as there are multiple filter cartridges). Id. at Fig. 8, p. 2. Tadaaki also dicloses that each of the plurality of frame-shaped filter cartridge holder segments 16 is operable to frame and detachable fix at least on e of a plurality of filter cartridges 11 via rails 17a. 

    PNG
    media_image4.png
    501
    1019
    media_image4.png
    Greyscale

Tadaaki dose not disclose the claimed limitation of that the filter cartridge holder 16 is foldable. Tadaaki also does not disclose that the purification unit having an active state in which the foldable cartridge holder is in a first folded state and that the purification unit having an idle state in which the foldable cartridge holder is in a second folded state.
Similar to Tadaaki, Patil is directed to an air purification system comprising heat exchangers. Patil Fig. 2, [0024]. Similar to Tadaaki, Patil discloses a similar configuarion comprising air inlet, a filter 38, a heat exchanger 28. Id. at Fig. 2, [0024] and [0027]. Additionally, Patil also discloses that its filter 38 comprising a V-shaped structure. Patil Fig. 5, [0041]. Furthermore, Patil discloses that its filter 38 comprises a foldable filter cartridge holder (Patil’s retainers 110) having a plurality of frame-shaped filter cartridge holder segments (engagers 112 is frame, because it is a rigid structure that surrounds the filter 114). Patil Fig. 5, [0042]. Patil discloses that the purification unit 110 has an active state in which the foldable cartridge holder 110 is in a first folded state (i.e., V shaped operating configuration 104). Id. at Fig. 5, [0041]. Patil discloses that the purification unit 100 having an idle state in which the foldable cartridge holder is in a second folded state (Patil’s adjustable filter assembly 100 is movable, expandable, and/or collapsible between various operation conditions, when the filter assembly 100 is collapsed with an operating angle 150 near 0, Patil’s adjustable filter assembly 100 would be in the ‘idle state’). Id. at Fig. 7, [0049]. Patil discloses that its design enables efficient adjustment of an effective filtering surface area provided by the adjustable filter assembly. Id. at [0018]. It would have been obvious for Tadaaki’s filter assembly to be adjustable as taught by Patil for the benefits disclosed above. 

    PNG
    media_image5.png
    607
    499
    media_image5.png
    Greyscale

 Response to Arguments
Claim Rejections - 35 USC § 112(b)
The examiner withdraws the current 35 U.S.C. 112(b) rejections because the applicant’s argumetns are persuasive. 
Claim Rejections - 35 USC § 103
The applicant amends claim 1 to add a further limitation of “frame-shaped” and “frame and detachably fix” and argues that the current prior art does not disclose the amended limitations. Applicant Rem. dated Sep. 01, 2022 (“Applicant Rem.”) ps. 7–8. 
The examiner respectfully disagrees. Patil’s filter cartridge holder segments 112 are frame shaped as Patil discloses that its engagers 112 captures filter 114 therein. Ptil Fig. 5, [0042]. Patil’s Figs. 5–6 clearly shows that engagers 112 is a rigid structure that surrounds/encloses filter 114, which reads on the definition of “frame.” As for the limitation of detachably fix, Patil in view of Toyoshima discloses this limitation. Details are provided above. 
New Claim
Applicant added new claim 11 and submits that support could be at least found in Fig. 5 and paragraph [0036] of the pending specification. Applicant Rem. p. 8. 
Claim 11 is rejected above. It is noted here that while the applicant refers to Fig. 5 and paragraph [0036] of the instant disclosure for the limitation of claim 11. The examiner’s rejection is based on a different interpretation, where the claimed “drawer slots” are mapped to the right and left legs of Toyoshima’s rails 15 and 16. Such interpretation is based on applicant’s response regarding the 35 U.S.C. 112(b) rejection from the previous Office Action. Office Action dated Jul. 01, 2022 (“Office Action”) ps. 2–3. The applicant clearly states in the response that “it is not necessary to limit the claims to one embodiment or one interpretation as long as the embodiments/interpretations are not incompatible with one another.” Applicant Rem. p. 6. It is further noted that if the applicant were to successful limit claim 11 to the embodiment of Fig. 5 and paragraph [0036], the pertinent art listed below could be used to rejection claim 11. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Huang et al., US 11,090,597 B2 (“Huang”). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Qianping He/Examiner, Art Unit 1776         

/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Dong reference is 6-page FOR reference dated Mar. 15, 2022. Dong’s machine translation is the 5-page FOR dated Mar. 15, 2022. The examiner relies on the original document for the figures and the machine translation for the text.
        2 The Akita reference is the no. 6 foreign reference in the IDS dated Dec. 21, 2020. Akita’s machine translation is the 10-page FOR dated Mar. 15, 2022. The examiner relies on the original document for the figures and the machine translation for the text.
        3 The Liu reference is the no. 3 foreign reference in the IDS dated Dec. 21, 2020. A copy of Liu’s original document and machine translation are provided with the Office Action. The examiner relies on the original document for the figures and the machine translation for the text
        4 A copy of the Tadaaki’s original document and machine translation are provided with the Office Action. The examiner relies on the original document for the figures and the machine translation for the text.